t c summary opinion united_states tax_court harolyn tarr petitioner v commissioner of internal revenue respondent docket no 1787-10s filed date harolyn tarr pro_se katy s lin for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined the following deficiencies in and accuracy-related_penalties under sec_6662 on petitioner’s federal income taxes year deficiency sec_6662 dollar_figure dollar_figure big_number dollar_figure penalty after various concessions described hereinafter and without regard to purely mechanical matters related to certain credits the issues for decision are as follows whether for petitioner is entitled to a schedule c deduction for other expenses aggregating dollar_figure whether for petitioner is entitled to schedule c deductions for travel of dollar_figure meals and entertainment of dollar_figure and certain other expenses aggregating dollar_figure and whether petitioner is liable for the accuracy-related_penalty under sec_6662 background2 petitioner resided in the state of michigan when the petition was filed at all relevant times petitioner was married and she and her husband filed joint federal_income_tax returns for and none of the facts have been stipulated the taxable years at issue in this case on those returns petitioner and her husband each reported their wage income form_1040 for on the return petitioner did not report any taxable refund of state or local income_tax petitioner itemized_deductions for and she attached to the return a schedule a itemized_deductions on the schedule a petitioner claimed total itemized_deductions of dollar_figure which included miscellaneous_itemized_deductions principally employee business_expenses of dollar_figure net of the 2-percent floor on such deductions prescribed by sec_67 petitioner also attached to the return a schedule c profit or loss from business for her statistician activity and a schedule c for her husband’s financial services activity on petitioner’s schedule c which reflected a net_loss no gross_receipts or sales were reported on petitioner’s husband’s schedule c which also reflected a net_loss various deduction sec_3 the deficiencies and penalties at issue in this case were determined by respondent in a joint notice_of_deficiency issued to petitioner and her husband the caption of the petition filed with the court bore the name of petitioner’s husband however the petition bore the original signature of only petitioner at the trial session petitioner’s husband was repeatedly invited to ratify the petition by executing an amendment to petition and the necessary form was furnished to him after he steadfastly declined to do so the court issued an order dismissing this case as to him for lack of jurisdiction were claimed among them other expenses of dollar_figure consisting of the following communication expense dollar_figure transportation expense big_number moving expense big_number vehicle expense big_number dollar_figure form_1040 for petitioner itemized_deductions for and she attached to her return a schedule a on the schedule a petitioner claimed total itemized_deductions of dollar_figure consisting of taxes paid of dollar_figure gifts to charity of dollar_figure and miscellaneous_itemized_deductions principally employee business_expenses of dollar_figure net of the 2-percent floor on such deductions prescribed by sec_67 petitioner also attached to her return a schedule c which reflected a net_loss for her husband’s financial services activity various deductions were claimed on this schedule c including the following travel dollar_figure meals entertainment other expenses big_number communication expense dollar_figure transportation expense big_number moving expense notice_of_deficiency for respondent determined that petitioner failed to report gross_receipts of dollar_figure on her statistician schedule c and a taxable refund of state_income_tax of dollar_figure also for that year respondent disallowed in full schedule a miscellaneous_itemized_deductions and the deduction for other expenses claimed on the financial services schedule c for respondent disallowed all of the schedule a itemized_deductions and allowed instead the standard_deduction applicable to petitioner’s filing_status married_filing_jointly also for that year respondent disallowed in full schedule c deductions claimed for travel_expenses meals and entertainment_expenses and other expenses for each year respondent determined that petitioner was liable for the accuracy-related_penalty under sec_6662 stipulation of settled issues and other concessions prior to trial petitioner executed a stipulation of settled issues for petitioner conceded that she failed to report gross_receipts of dollar_figure and a taxable refund of dollar_figure and that she was not entitled to any miscellaneous_itemized_deductions on schedule a for petitioner conceded dollar_figure of the dollar_figure of total itemized_deductions claimed on the schedule a petitioner the difference between the amount claimed by petitioner on her return dollar_figure and the amount conceded by petitioner in the stipulation of settled issues dollar_figure is dollar_figure at trial respondent conceded that difference however respondent’s concession was obviously motivated by the fact that it had no tax effect because dollar_figure is less than the standard_deduction continued also conceded the moving_expense_deduction of dollar_figure claimed as a component of other expenses on her husband’s financial services schedule c a burden_of_proof discussion in general the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of showing that those determinations are erroneous rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters may shift from the taxpayer to the commissioner under certain circumstances petitioner did not allege that sec_7491 applies nor did she either introduce the requisite evidence see sec_7491 or satisfy the substantiation recordkeeping and other requirements of that section see sec_7491 and b therefore petitioner bears the burden_of_proof see rule a b substantiation of deductions deductions are allowed solely as a matter of legislative grace and the taxpayer bears the burden of proving his or her entitlement to them rule a 503_us_79 new colonial ice co v helvering continued dollar_figure that respondent allowed in the notice_of_deficiency u s this includes the burden of substantiation sec_6001 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_1_6001-1 e income_tax regs the fact that a taxpayer lists a deduction on the taxpayer’s return is not sufficient to substantiate the deduction 71_tc_633 62_tc_834 this is because a tax_return is merely a statement of the taxpayer’s claim and the return is not presumed to be correct wilkinson v commissioner supra pincite roberts v commissioner supra pincite see 103_tc_428 tax returns do not establish the truth of the facts stated therein 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self-proving as to the truth of its contents affd 175_f2d_500 2d cir taylor v commissioner tcmemo_2009_235 a tax_return is not evidence of the truth of the facts stated in it as a general_rule if in the absence of required records a taxpayer provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of such expense and allow the deduction to that extent 39_f2d_540 2d cir however the court may bear heavily against the taxpayer whose inexactitude is of his or her own making id further in order for the court to estimate the amount of an expense we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in the case of certain expenses sec_274 expressly overrides the so-called cohan doctrine 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically and as pertinent herein sec_274 provides that no deduction is allowable for traveling expenses including meals_and_lodging while away from home or with respect to listed_property as defined in sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included within the definition of listed_property in sec_280f is any passenger_automobile or other_property used as a means of transportation and any cellular telephone sec_280f ii v sec_1_280f-6 and c income_tax regs see eg murata v commissioner tcmemo_1996_321 golden v commissioner tcmemo_1993_602 in other words in the absence of adequate_records or sufficient evidence corroborating the taxpayer’s own statement any deduction that is subject_to the stringent substantiation requirements of sec_274 is proscribed applying the foregoing principles to the instant case we are unable to conclude given the absence of relevant testimony and meaningful records that petitioner has proven entitlement to any of the schedule c deductions remaining in issue we therefore sustain respondent’s determination in this regard c accuracy-related_penalty sec_6662 imposes a penalty equal to percent of the amount of any underpayment attributable to negligence or disregard of rules or regulations sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with tax laws and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy-related_penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment see sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs the taxpayer bears the burden of proving that he or she did not act negligently or disregard rules or regulations rule a welch v helvering u s pincite 116_tc_438 but see sec_7491 regarding the commissioner’s burden of production for petitioner failed to report any of the gross_receipts of her statistician schedule c activity she also failed to report a refund of state_income_tax albeit modest in amount also for that year petitioner grossly overstated her itemized_deductions conceding that she was not entitled to nearly percent of the deductions claimed on schedule a dollar_figure dollar_figure for petitioner also grossly overstated her itemized_deductions conceding that she was not entitled to over percent of the deductions claimed on schedule a dollar_figure dollar_figure in view of the foregoing we conclude that respondent satisfied his burden of production however we are unable to conclude that petitioner proved that there was reasonable_cause for and that she acted in good_faith with respect to the underpayment_of_tax for either or thus in addition to the unexplained failure to report gross_income and the gross overstatement of itemized_deductions no persuasive explanation was provided regarding the disallowed schedule c deductions we therefore hold for respondent on this issue conclusion we have considered all of the arguments made by petitioner and to the extent that we have not specifically addressed any of them we conclude that they are irrelevant or without merit to reflect our disposition of the disputed issues as well as petitioner’s concessions decision will be entered for respondent
